Orders, Supreme Court, Bronx County, entered on June 5, 1972, denying petitioners’ motions to validate designating petitions for the party position of county committeemen in the 80th and 85th Assembly Districts, Bronx County, in the Liberal Party primaries to be held on June 20, 1972, unanimously reversed, on the law and on the facts, without costs and without disbursements, the petitions granted, the determinations of the Board of Elections reversed and the petitions validated. In the absence of any claim of fraud, it clearly appearing that the printing error was not designed to and could not mislead the party voters, the Board of Elections erred in invalidating the petitions. In any event, if either objeetant had standing to contest the petitions, the validity of his objection would be limited to the election district in which the objeetant resided or from which he was a candidate. Concur — Stevens, P. J., MeGivern, Markewich, Murphy and Steuer, JJ.